                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS


 PAVEL LIFCHITS,                                   *
                                                   *
                Plaintiff,                         *
                                                   *
                v.                                 *             C.A. No. 18-12637-ADB
                                                   *
 INTEGON NATIONAL INSURANCE                        *
 CO., et al.,                                      *
                                                   *
                Defendants.                        *

               ORDER ON PLAINTIFF’S MOTION FOR RECONSIDERATION

BURROUGHS, D.J.

       On December 26, 2018, pro se plaintiff Pavel Lifchits filed a diversity action for damages

arising out of a car accident in New York. See Dkt. No. 1. Lifchits initially sought

compensation for property damage in the amount of $4,500 and litigation expenses in the amount

of $78,000. Id. By Memorandum and Order dated February 5, 2019, Lifchits was advised that

his complaint is subject to dismissal for insufficiency of the amount in controversy for diversity

jurisdiction. See Dkt. No. 6. The Order explained that the Court must be provided with all

necessary facts to support a finding that the matter in controversy exceeds $75,000. Id. In

response, Lifchits filed a document stating that he developed a stomach ulcer due to severe stress

from the car accident. See Dkt. No. 7. Because the medical documents attached to his response

failed to support medical expenses in excess of $75,000, the action was dismissed without

prejudice for lack of subject matter jurisdiction. See Dkt. No. 9.

       Now before the Court is Lifchits’ Motion for Reconsideration. See Dkt. No. 11. “The

granting of a motion for reconsideration is an extraordinary remedy which should be used

sparingly” and only where “newly discovered evidence (not previously available) has come to
light or [where] the rendering court committed a manifest error of law.” Palmer v. Champion

Mortg., 465 F.3d 24, 30 (1st Cir. 2006) (internal citation omitted).

       Here, Lifchits’ argument for reconsideration is that he seeks monetary compensation for

the loss of his “‘whole stomach’ as the result of the accident.” Id. Lifchits explains that he is not

seeking compensation for medical expenses but for the loss of enjoyment in the quality of life.

Even with this clarification, Lifchits fails to specifically identify the amount in controversy.

       Accordingly, the motion for reconsideration is DENIED.

       SO ORDERED.

April 24, 2019                                                /s/ Allison D. Burroughs
                                                              ALLISON D. BURROUGHS
                                                              U.S. DISTRICT JUDGE




                                                  2
